UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7604



GREGORY R. JONES,

                                                 Plaintiff - Appellant,

             versus


ZOEE BRENT, Nurse/PCC & VCCM; LUCY L. JONES,
Nurse   LPN   @   VCCW;   SARGEANT  MURRICE,
Correctional Officer @ PCC,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-617-2)


Submitted:    November 19, 2003              Decided:   December 8, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory R. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory R. Jones appeals the district court’s order dismissing

without prejudice his complaint filed under 42 U.S.C. § 1983

(2000), for failure to exhaust administrative remedies.                 The

district    court   properly   required   exhaustion    of   administrative

remedies under 42 U.S.C. § 1997e(a) (2000).          Because Jones did not

demonstrate    to    the   district   court   that     he    had   exhausted

administrative remedies or that such remedies were not available,

the court’s dismissal of the action, without prejudice, was not an

abuse of discretion. We also find that the district court properly

denied relief on Jones’ claims that accrued more than two years

before he filed his complaint. See Va. Code Ann. § 8.01-243 (Michie

2000).     Accordingly, we affirm the district court’s order.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                    AFFIRMED




                                      2